Citation Nr: 0212040	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a 1984 head/neck injury.

(A merits analysis of the veteran's claim of entitlement to 
service connection for residuals of a 1984 head/neck injury 
will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


INTRODUCTION

The veteran had active military service from August 1986 to 
August 1990. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board is undertaking additional development of the issue 
of entitlement to service connection for residuals of a 1984 
head/neck injury pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issues.


FINDINGS OF FACT

1.  By rating decision in August 1993, the RO denied 
entitlement to service connection for residuals of a 
head/neck injury suffered in 1984; the veteran was notified 
of that determination, but he did not file a timely notice of 
disagreement.

2.  Certain evidence received since the August 1993 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for residuals of a 1984 
head/neck injury. 


CONCLUSIONS OF LAW

1.  The August 1993 rating decision which denied entitlement 
to service connection for residuals of a 1984 head/neck 
injury is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a 1984 head/neck injury.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As pointed out by the veteran in his substantive appeal, a 
July 1991 rating decision deferred adjudication of his 
initial claim based on residuals of a head injury.  A 
September 1992 rating decision then denied entitlement to 
service connection for residuals of a 1988 head injury 
associated with a motor vehicle accident based on an 
administrative decision that the 1988 accident had been due 
to the veteran's willful misconduct and not in line of duty.  
The veteran subsequently informed the RO that he was not 
claiming service connection based on the 1988 accident, but 
rather on a 1984 accident on a boat.  By rating decision in 
August 1993, the RO denied entitlement to service connection 
for injuries related to the 1984 accident on the basis that 
the evidence showed no chronic residuals.  The veteran was 
informed of this determination by letter dated in August 
1993.  However, he did not file a notice of disagreement to 
initiate an appeal, and the August 1993 rating decision 
became final.  38 U.S.C.A. § 7105.  

However, a claim which is the subject of a prior final 
decision may nevertheless be reopened and the disposition 
reviewed if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The veteran attempted to 
reopen his claim.  The RO denied his request to reopen in 
September 1997, and the present appeal ensued. 

The Board notes that one significant item of evidence 
received into the record since the August 1993 rating 
decision is the report of an August 1997 VA examination.  The 
examiner noted the history of the "ship's hatch" injury.  
After examination, the pertinent diagnosis was chronic 
cervical strain without evidence of nerve root impingement.  

As the underlying basis for the August 1993 denial was that 
there was no evidence of residuals of the injury, the Board 
believes that the August 1997 examination diagnosis of 
chronic cervical strain must be viewed as so significant that 
it must be considered to fairly decide the merits of the 
veteran's claim.  In other words, the August 1997 VA 
examination report constitutes new and material evidence and 
the veteran's service connection claim based on a 1984 head 
injury has been reopened. 

Having found that the claim is reopened, the next step is to 
review the claim on the merits.  In this regard, the 
veteran's attention is hereby directed to applicable law 
which provides that service connection will be granted if it 
is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as brain hemorrhage, brain 
thrombosis, and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, before the Board may proceed with a merits analysis 
it must consider whether all statutory and regulatory 
assistance provisions have been met.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

After reviewing the record, the Board finds that further 
development of the evidence is necessary to compliance with 
VCAA and 38 C.F.R. § 3.159.  As noted in the introduction, 
after giving the notice of the development and reviewing any 
response from the veteran and his representative, the Board 
will prepare a separate decision addressing the merits of the 
claim of entitlement to service connection for residuals of a 
1984 head/neck injury.



ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a 1984 head/neck injury.  To this extent, the 
appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

